Case: 1:20-cv-02587 Document #: 9 Filed: 05/05/20 Page 1 of 2 PagelD #:55

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
TOY HELICOPTER SOLUTIONS LLC,

CASE NUMBER: = 1:20-CV-2587

V. ASSIGNED JUDGE: Charles P. Kocoras

RK HOLDINGS, LLP, RURAL KING HESGNATED
ADMINISTRATION, INC., and RURAL facistRATE JUDGE: Sidney I. Schenkier
KING HOLDING CO.,

TO: (Name and address of Defendant)

RK Holdings, LLP

c/o Registered Agent
Don Davis

4216 Dewitt Ave.
Mattoon, Illinois 61938

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Timothy E. Grochocinski

NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29

Orland Park, IL 60462

‘ vor ; 21 . ;
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

//; wl) t iden = | April 29, 2020

 

(By) DEPUTY CLERK DATE
 

Case: 1:20-cv-02587 Document #: 9 Filed: 05/05/20 Page 2 of 2 PagelD #:56

AFFIDAVIT OF SERVICE

 

UNITED STATES DISTRICT COURT
Northern District of Illinois

Case Number: 1:20-CV-2587

Plaintiff:

TOY HELICOPTER SOLUTIONS LLC
vs.

Defendant:

RK HOLDINGS, LLP, RURAL KING ADMINISTRATION, INC,, and RURAL KNG
HOLDING CO.,

For: Nelson Bumgardner Albriton P.C.

Received by ADVANCED INVESTIGATIVE SERVICES, INC. on the 30th day of Apel 2020 at 10:15 am to be served on RK
"ak, LLP c/o Registered Agent Don Davis, 4216 Dewitt Ave., Mattoon, IL 61938. |,
2028 at _ A: m

__, being duly sworn, depose and say that on the day of
executed service by delivering a true copy of the Summons IN A Civil Case, Complaint For Patent Infringement and
Exhibit 1 & 2 in accordance with state statutes in the manner marked below:

¥ CORPORATE SERVICE: By seving_fYan Nay 1S as
. A copy of the aforementioned document(s) was mailed to
t on

() NON SERVICE: For the reason detailed in the Comments below.

Age/Date re 4 q Sex: N\ Race: Can
Service Fee [yf diiakhe #).° — torn? del”

COMMENTS:

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made.

Ain Bow

 

rd
Subsgfbed and Sworn to before me on the day
of . QOAD dy the affiant 2 is
persppally Klown to me, PRIVATE INVESTIGATOR PERC # J29 72/430

Authorized in accordance with State Statutes

    
 

ADVANCED INVESTIGATIVE SERVICES, INC.

 

Le _ License # 117-000899
ws eee ; P.O. Box 22
OFFICIAL SEAL Nashville, IL 62263
JUDITH A BONE (800) 995-7717

HY COMMISSION EXPIRES 04/18/22

 

¢

4

q

NOTARY PUSLIC - STATE OF ILLINOIS $
2

$

Our Job Serial Number: 2020001373

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8 Ic

 

 
